Beasley, P. J.
(dissenting). I respectfully dissent.
The issue of material fact was whether defendant’s driving her car about 12 inches within her parking space in collision with plaintiffs truck violated her duty to drive as a reasonably prudent person would under the same or similar circumstances and, if so, whether her driving was a proximate cause of the collision. I would hold these questions are of fact for the jury under the usual instruction regarding the law.1
I would vote to reverse the summary judgment and to remand for trial on the merits. However, since plaintiffs brief does not conform to the court rules, I would not award costs.__

 SJI 10.01, 10.02, 10.04 and 15.01. See, Krzysiak v Hinton, 104 Mich App 134; 304 NW2d 823 (1981).